Citation Nr: 0022901	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-07 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to November 4, 1997, 
for assignment of a 100 percent disability rating for major 
depression, recurrent, with dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from November 1987 to 
March 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which assigned a 100 percent disability 
rating for the veteran's service-connected major depression, 
recurrent, with dysthymic disorder, effective from November 
4, 1997.


FINDINGS OF FACT

1.  In an April 1992 rating decision, service connection was 
granted for major depression, recurrent, with dysthymic 
disorder, and a 30 percent rating was assigned from March 
1992.

2.  Based on findings in a July 1996 VA examination report, 
in an August 1996 rating decision the RO confirmed and 
continued the 30 percent rating; the veteran disagreed with 
that rating decision, by submitting a claim for increase in 
December 1996.  

3.  In a February 7, 1997 VA examination for major 
depression, the veteran's symptomatology included, for the 
first time, social isolation.

4.  In a November 4, 1997 private medical examination report, 
the veteran's symptomatology included a general mood of 
severe despondency, no evidence of hallucinations or 
delusions, not very good judgment and insight, and an 
impression of major depression.  

5.  In an April 1998 rating decision, the RO assigned a 100 
percent disability rating for the veteran's major depression, 
recurrent, with dysthymic disorder, effective from November 
4, 1997.



CONCLUSION OF LAW

The criteria for entitlement to an effective date of February 
7, 1997, for assignment of a 100 percent disability rating 
for the veteran's service-connected major depression, 
recurrent, with dysthymic disorder, have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for an 
effective date prior to November 4, 1997, for assignment of a 
100 percent disability rating for service-connected major 
depression, recurrent, with dysthymic disorder.  Essentially, 
the veteran maintains that prior to November 1997, she was 
constantly "in and out" of jobs, in that she was unable to 
retain employment, due to her major depression.  
Consequently, the veteran claims that the effective date for 
a 100 percent disability rating should be earlier than 
November 4, 1997.

According to the law, the effective date of an award based on 
a claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  
Further, the effective date will be the later of the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (o)(1).  Moreover, an increase 
in disability compensation shall be effective the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a)(2); 38 C.F.R. § 3.400(o)(2).  See Harper v. Brown, 
10 Vet. App. 125, 126-127 (1997) (if there is a factually 
ascertainable increase within the year prior to receipt of a 
claim for increase, the effective date for increase may be 
the date that the increase occurred; otherwise, the effective 
date is the date of receipt of the claim).

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  Any communication indicating an intent to apply 
for benefits, will be accepted as an informal claim as long 
as it identifies the benefit sought.  38 C.F.R. § 3.155(a).  
Unlike original claims for compensation, informal claims for 
increase are accepted as "claims," without any further 
action required by the claimant to perfect that claim.  See 
Norris v. West, 12 Vet. App. 413, 421 (1999) (comparing the 
requirements of informal claims under 38 C.F.R. § 3.155(a) 
and 38 C.F.R. § 3.155(c)).

Furthermore, in general, a report of examination or 
hospitalization which meets certain requirements will be 
accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  
38 C.F.R. § 3.157(a); see 38 C.F.R. § 3.155(c).  Once a 
formal claim for compensation has been allowed or a formal 
claim for compensation disallowed, receipt of VA medical 
records or private medical records may be accepted as an 
informal claim under limited circumstances.  38 C.F.R. 
§ 3.157(b).  Those circumstances provide, in pertinent part, 
that the date of VA medical treatment will be accepted as the 
date of receipt of a claim only when such medical reports 
related to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, hospitalization, or 
treatment.  38 C.F.R. § 3.157(b)(1).

In short, effective dates are governed by the date of the 
claim for increase, and the date entitlement arose.  
Whichever of those two dates occurs later in time, is the 
proper effective date.

Upon a review of the veteran's claims file, it is not 
immediately clear as to what date should be considered the 
date of the claim for increase.  In the April 1998 rating 
decision, which awarded a 100 percent rating, the RO lists a 
February 1998 claim as jurisdiction for that decision.  
However, reviewing the procedural history of this appeal, the 
Board finds that the date of the claim for increase could be 
as early as July 1996, when the veteran underwent a VA 
examination for mental disorders.  See 38 C.F.R. 
§ 3.157(b)(1).  Nevertheless, the Board notes that the RO did 
not assign an effective date based on the date of the claim, 
but rather, based on the date entitlement arose.  As such, 
the Board will first review the evidence to ascertain whether 
entitlement to a 100 percent disability rating for major 
depression, recurrent, with dysthymic disorder, arose prior 
to November 4, 1997, which is the current effective date.  

Initially, the Board notes that during the pendency of the 
veteran's claim for an increased rating for major depression, 
recurrent, with dysthymic disorder, the regulations 
pertaining to evaluation of mental disorders were amended, 
effective November 7, 1996.  See 61 Fed. Reg. 52695-52702 
(1996) (presently codified at 38 C.F.R. §§ 4.125- 4.130 
(1999) (hereinafter referred to as "new" or "current" 
regulations).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
has held that "where the law or regulation changes after a 
claim has been filed or reopened but before the ... judicial 
appeal process has been concluded, the version most favorable 
to appellant should and ... will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Thus, following the effective date of the new regulations, 
the veteran's psychiatric disability was to be evaluated 
under both the current and former versions of the 
regulations, and the result most favorable to the veteran was 
to be applied.  

Under the former version of the rating criteria for 
evaluating major depression, a 100 percent evaluation 
requires virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9405 (1996).  A 100 percent evaluation may be assigned under 
the above rating criteria as long as the veteran meets one of 
three listed criteria:  total isolation, gross repudiation of 
reality, and/or unemployability.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9405; Johnson v. Brown, 7 Vet. App. 95, 96 
(1994); see also 38 C.F.R. § 4.21.

Under the current regulations, as amended effective November 
7, 1996, a 100 percent evaluation is assigned if there is 
total social and occupational impairment due to symptoms 
including gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9434 (1999).

A review of the medical evidence prior to November 1997 
reveals the following, in pertinent part.  In a July 1996 VA 
examination for mental disorders, the veteran described 
phases of severe depression, including difficulty sleeping 
and lack of motivation.  She was unemployed and having 
difficulty finding work, which caused her stress.  She was 
divorced, and had lost custody of her children.  She was 
currently sharing an apartment with a friend.  Upon objective 
examination, she displayed a dejected mood, normal speech, 
and there was no evidence of hallucinations or delusions.  
She was oriented for time, place, and person.  The diagnosis 
was major depressive disorder, in partial remission.  A 
Global Assessment of Functioning (GAF) score of 55 was 
assigned.  

In a December 1996 VA outpatient treatment record, the 
veteran was described as distressed over difficulty visiting 
her daughter.  She had been taking Paxil, which made her 
drowsy, and in the past had taken Prozac and Elavil.  She 
reported a depressed mood with crying spells, decreased sleep 
and concentration, and suicidal ideation.  The examiner's 
reported objective findings revealed that the veteran was 
pleasant, well-groomed, and in mild distress.  She was 
cooperative, with normal speech, although her affect was 
dysthymic, with occasional crying spells.  Thought process 
was normal, content normal, and there were no delusions or 
hallucinations.  The diagnosis was dysthymia with 
superimposed major depressive episode, and a GAF of 65-70 was 
assigned.  

A February 1997 VA outpatient treatment record reflects that 
the veteran had recently left a hospital because they had 
placed her on an alcohol and drug rehabilitation unit.  The 
veteran was living in her car.  She did not want to call 
shelters, and she was having difficulty sleeping.  She was 
attending school, but having difficulty with classes.  She 
reported loss of energy, loss of appetite, crying spells, 
loss of self esteem, and loss of social contact.  She 
indicated that she would no longer go to church.  She denied 
current suicidal ideations.  The diagnosis was dysthymic 
disorder with major depressive episode.  A GAF score of 55-60 
was assigned.  

An April 1997 VA outpatient treatment record reveals that the 
veteran was seen for a follow-up appointment.  She indicated 
that she was looking for a job and had an interview in a 
store in the VA medical center.  She requested a note from 
the examiner, stating that it was alright for her to work, 
from a psychiatric standpoint.  The examiner indicated that 
her depression appeared to be under control, and she appeared 
less distressed than on prior occasions.  Her speech was 
within normal limits, there were no abnormal movements, her 
mood was ok, and her affect was constricted.  There were no 
psychotic symptoms.  The assessment was major depressive 
disorder, resolved, borderline personality disorder.  

An October 1997 VA outpatient treatment record reflects that 
the veteran was going to be having some cosmetic surgery.  It 
was noted that she was being treated for anxiety and 
depression, but that her medication regimen was working.  She 
appeared neatly attired, pleasant and cooperative, and 
oriented.  She displayed a bright affect, euthymic mood, and 
clear speech.  The diagnosis was dysthymia, and a GAF score 
of 85 was assigned.  

A private psychiatric examination report, from the Bay Area 
Psychiatric Associates, P.A., dated November 4, 1997, reveals 
that the veteran displayed symptoms of terrible irritability, 
loss of control, and loss of temper.  She was reportedly not 
sleeping more than two or three hours per night, and was sad.  
She was not actively suicidal, although she was described as 
"barely functional."  She was working part-time as a clerk.  
The mental status examination revealed that she appeared 
disheveled, with increased psychomotor activity.  Her thought 
processes were slow, but intact.  Her general mood was of 
severe despondency, and her affect was appropriate to that.  
There was no evidence of hallucinations or delusions.  Her 
judgment and insight were described as not very good.  The 
impression was major depression, chronic.  

For comparison purposes, a March 1998 VA examination report 
indicates that the veteran was homeless, living in her car.  
Her mood was depressed, angry, and euphoric.  She was 
disheveled, and made poor eye contact.  She displayed a 
blunted affect, and reported auditory hallucinations.  She 
also reported thoughts of suicide.  The diagnosis was major 
depressive disorder with psychotic features, and a GAF score 
of 35 was assigned.

A review of other evidence of record reveals that since 
November 1995, the veteran appears to have had sporadic 
employment, lasting from one to six months at a time, 
including some periods of unemployment.  

The Board reiterates that the veteran is currently assigned a 
100 percent evaluation for major depression, recurrent, with 
dysthymic disorder, effective from November 4, 1997, based on 
the findings made in the November 1997 private psychiatric 
examination.  In light of the medical evidence prior to that 
time, and resolving all reasonable doubt in the veteran's 
favor, the Board finds that the evidence warrants a February 
7, 1997 effective date for a 100 percent evaluation for major 
depression, recurrent, with dysthymic disorder, as that is 
the first time of record that the facts show that the veteran 
satisfied the rating criteria for a 100 percent evaluation 
for major depression.  In that regard, the Board notes that 
the findings in that examination included loss of social 
contact, which is an element for a 100 percent rating under 
the former rating criteria for evaluating mental disorders.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  The 
Board finds this fact supported by the evidence that the 
veteran was living in her car, and would no longer go to 
church.  While records subsequent to February 1997, but prior 
to the current November 1997 effective date, tend to show 
some improvement in the veteran's condition, it appears that 
the veteran continued to live in her car and only presented 
brief spells of improvement.  Overall, the Board finds that 
an effective date of February 7, 1997, is appropriate.  

However, although the Board finds it reasonable to assign an 
effective date of February 7, 1997, for a 100 percent 
evaluation for major depression, recurrent, with dysthymic 
disorder, the Board finds no supporting evidence for 
entitlement to a 100 percent evaluation prior to that time.  
In other words, the Board finds no evidence prior to the 
February 1997 VA medical record of total isolation, gross 
repudiation of reality, and/or unemployability, due to major 
depression, see 38 C.F.R. § 4.132, Diagnostic Code 9405; or 
of total social and occupational impairment.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (1999).

In conclusion, based on the foregoing, the Board finds that 
an effective date of February 7, 1997, is appropriate for 
assignment of a 100 percent evaluation for service-connected 
major depression, recurrent, with dysthymic disorder, but not 
earlier.  38 U.S.C.A. §§ 5107(b); 5110(a); 38 C.F.R. 
§§ 3.157, 3.400(o).  


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, an effective date of February 7, 1997, is 
appropriate for assignment of a 100 percent evaluation for 
service-connected major depression, recurrent, with dysthymic 
disorder, and to that extent the appeal is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

